In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal, by notice dated January 8, 1959, is (1) from an order entered June 19, 1958 vacating an order granting a preference, by another Justice, pursuant to rule 9 of the Kings County Supreme Court Rules, and (2) from an order entered January 5, 1959 denying, after a hearing, a motion for reconsideration, *748on additional facts. Order entered January 5, 1959 reversed, without costs, and motion remitted to the Special Term for further consideration as indicated herein. It was within the discretion of the Special Term at pretrial to consider whether appellants are entitled to the preference theretofore granted and to revoke same after a factual exploration which was made a matter of record and upon a statement of the reasons for the revocation. (Lee v. Lehrer, 3 A D 2d 702.) However, in view of the special circumstances herein, we are remitting the matter to provide appellants a further opportunity to present facts showing whether they are entitled to a preference. Appeal from order entered June 19, 1958 dismissed, without costs. An appeal having been taken from the order entered January 5, 1959, no appeal could then be taken from the order entered June 19, 1958. (Cf. Civ. Prac. Act, § 562-a; Matter of Sunnydale Farms v. Premium Dairy Co., 7 A D 2d 737; Graffeo v. Graffeo, 7 A D 2d 741.) Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.